LACOMBE, Circuit Judge
(after stating the facts as above). The liability of the Luzerne is conceded — naturally só, since she was backing without keeping a proper lookout astern. Evidence indicates there was a man aft, and that he reported the West Farms and tow, but he did not do this until the Luzerne was within a few feet of them. Timely warning would have saved the accident.
We think, moreover, that the West Farms was also in fault. She was moving slowly in, and had her lookout stationed where he could see the Luzerne. Fie did see her in time and called to the navigator of West Farms to go ahead. Fiad the latter heard this and hooked up, the collision would not have happened. But he did not hear the warning because he was partly dteaf.
Nothing is gained by having a lookout properly placed to give warning of approaching vessels, if his warning is unheeded because the master is too deaf to hear it. Certainly the West Farms, by her lookout, saw the Luzerne in time to avoid her by a very slight increase of speed, but failed to navigate in conformity with the knowledge of the situation thus obtained.
*164The decree "is reversed and cause remanded in conformity with the views expressed in this opinion. Since the Luzerne conceded her fault, in this court, she is entitled! to costs of the appeal against the West Farms.